IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-11496
                        Conference Calendar



BRENDA LEE FORD,

                                         Plaintiff-Appellant,

versus

J.B. BOGAN, Warden;
D. GORDON, Medical Administrator;
C.A. STRATMAN, Clinical Director; ROBERT TERRIAN, D 0,

                                         Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                for the Northtern District of Texas
                       USDC No. 4:99-CV-715-G
                         - - - - - - - - - -
                           April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     We construe the notice of appeal filed by Brenda Lee Ford,

federal prisoner # 26255-077, as a motion for leave to proceed in

forma pauperis (IFP) in the appeal of her civil lawsuit brought

pursuant to Bivens v. Six Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388 (1971).     Ford is thus

challenging the district court’s certification that her appeal of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 01-11496
                                  - 2 -

the denial of her FED. R. CIV. P. 60(b) motion is not taken in good

faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

Our inquiry into Ford’s good faith is limited to whether the

appeal involves legal points arguable on their merits and

therefore not frivolous.     See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983).

     Ford’s argument that the district court was required to

consider the dictates of FED. R. CIV. P. 60(b)(4) when it denied

her motion is completely without merit because the motion was not

brought under FED. R. CIV. P. 60(b)(4), but rather under FED. R.

CIV. P. 60(b)(2) & (3).    Insofar as Ford argues that the district

court should not have denied her motion brought under Rule

60(b)(3), such provision includes a one-year statute of

limitations.    See FED. R. CIV. P. 60(b); Fierro v. Johnson, 197

F.3d 147, 154 (5th Cir. 1999).     The judgment in this case was

entered in July 2000.     Ford brought her motion in October 2001,

well after the one-year limitations period had expired.     Ford’s

contentions regarding her financial status are irrelevant because

the district court denied leave to appeal IFP based on the

frivolousness of the appeal, not on financial considerations.

     Ford’s appeal does not raise any legal point arguable on its

merits.   See Howard, 707 F.2d at 220.    Accordingly, the motion to

proceed IFP is DENIED and the appeal is DISMISSED as frivolous

pursuant to 5TH CIR. R. 42.2.   See Baugh, 117 F.3d at 202 n.24.

The dismissal of this appeal as frivolous counts as a “strike”
                             No. 01-11496
                                 - 3 -

under 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103 F.3d

383, 385-87 (5th Cir. 1996).    Ford is WARNED that if she

accumulates three strikes pursuant to 28 U.S.C. § 1915(g), she

may not proceed IFP in any civil action or appeal unless she is

under imminent danger of serious physical injury.     Id.

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.